WEBB, J.
This action was instituted by plaintiff, Thompson-Ritchie Grocer Company, against the widow and heir of Thomas L. Bedsole, to revive a judgment in favor of plaintiff, against Thomas L. Bed-sole, and the judgment being rendered in favor of plaintiff as demanded, defendants appeal.
The judgment was rendered on default, and there is not any suggestion that the proceedings had were in any respect illegal, and the evidence introduced on confirmation of the default is not in the record; but counsel representing the parties have filed a motion reading as follows:
“This motion made by attorneys for Lottie Mayo Bedsole and Jessie V. Bedsole, defendants and appellants, and attorneys for Thompson-Ritchie Grocer Company, plaintiff and appellee.
“It is agreed by said both parties that this Honorable Court amends said judgment appealed from so as to relieve the said Lottie Mayo Bedsole and Jessie V. Bedsole of any personal liability thereunder, but said judgment to remain in full force and effect against any property belonging to the said Thomas L. Bedsole or his succession or estate.”
The judgment revived was a personal judgment against Thomas L. Bedsole, and while there could not be any reason why the parties could not agree that the judgment should bear only against the property left by Thomas L. Bedsole, there is no authority cited showing that we have the authority to so amend the judgment, or to render a judgment in rem under proceedings in personam on motion of counsel for the parties.
Finding no error in the judgment appealed from, it is affirmed at appellants’ cost.